tcmemo_1996_401 united_states tax_court wayne caldwell escrow partnership roy dimon john and mary schuenemann joseph and louise o'neal charles and lovetta niven charlton and cynthia thomas partners other than the tax_matters_partner petitioners v commissioner of internal revenue respondent docket no filed date james l kennedy for petitioners william a roberts and steven w weinstein for intervening partner bill denny kemble white for participating partner wayne h caldwell on brief only john p haddock jr participating partner pro_se james r turton for respondent memorandum findings_of_fact and opinion whalen judge this case is before the court to decide cross-motions to dismiss for lack of jurisdiction respondent's motion argues that the instant petition_for_readjustment must be dismissed because petitioners failed to file the petition within the time required by sec_6226 all section references are to the internal_revenue_code as amended petitioners' motion argues that the petition must be dismissed because the notice of final_partnership_administrative_adjustment notice of fpaa was not mailed to the tax_matters_partner as required by sec_6225 and was not mailed to notice partners as required by sec_6223 within the time required by sec_6223 petitioners argue that as a result of respondent's failure to mail the notice of fpaa to notice partners all of the partnership items of the subject partnership were converted into nonpartnership_items pursuant to sec_6223 and sec_6231 and cannot be readjusted in this partnership proceeding findings_of_fact some of the facts have been stipulated by the parties the stipulation of facts filed by the parties and the exhibits attached thereto are incorporated herein by this reference we note that the stipulation of facts was not signed by or on behalf of participating partners wayne h caldwell or john p haddock jr we also note that at trial the parties orally agreed that a document entitled stipulation of facts pursuant to rule should be included in the record of this case hereinafter we refer to that document as the rule stipulation an evidentiary hearing was held on the subject cross- motions to dismiss and the parties presented testimonial and documentary_evidence in support of their motions thereafter the parties filed post-hearing briefs the following findings_of_fact are based upon the record of the evidentiary hearing the stipulation of facts and the rule stipulation filed by the parties at the time the petition was filed the wayne caldwell escrow partnership partnership was a general_partnership organized and existing under the laws of the state of texas the partnership's mailing address was in dallas texas at the office address of one of its partners mr wayne h caldwell who was also a certified_public_accountant the partnership had been formed in by mr caldwell for the purpose of leasing and distributing laser disks and copies of movies the activities of the partnership were governed by a partnership_agreement according to paragraph of the partnership_agreement there were persons who were partners as of the end of the following is a list of partners their cash contributions and their percentage interests in the partnership as set forth in the partnership_agreement partner percent cash interest paul abney weldon tillery john haddock bill denny charles niven roy dimon bob jondle sherrill stone janice bigbee nugent oliphant pride maintenance inc john schueneman gene nickerson marilyn clayton al slack joe oneal sic wayne h caldwell ray woody charlton thomas steve walker gerald ano j p carney bruce graves jimmy miller b f sammons nolan haines don moore dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number totals big_number on the last page of the version of the partnership_agreement contained in the record of this case there is the statement executed this 16th day of december followed by nine signatures eight of which appear to be the signatures of persons who are listed above as partners and one of which is struck through with a line the partnership_agreement states the managing partner shall be responsible for executing all legal documents preparation of the partnership tax_return and mailing of k-1's to individual partners the agreement is blank in the space provided for the name of the managing partner the partnership_agreement does not otherwise state how tax matters are to be handled on behalf of the partnership paragraph of the partnership_agreement governs voting and states as follows the partners shall vote on all items of importance included in this area would be approval of advertising layouts art work for product package cable or television contracts etc approval of such items will require a two- third's 3's majority approval of major monetary disbursements other than incidental payments of bookkeeping fees tax_return preparation or copy and mailing cost and managing partner compensation shall be by a unanimous vote for example an additional payment to the distributor for advertising or special promotion would require a unanimous vote by all members assessments can be made only by unanimous vote voting may be via telephone with later written confirmation the partnership filed two forms u s partnership return of income for taxable_year the first return dated date is signed by mr caldwell in the space provided for signature of general_partner the second return dated date is blank in the space provided for the signature of the general_partner but is signed by mr caldwell in the space provided for preparer's signature the two returns appear to be identical except for the different placement of mr caldwell's signature each return claims an ordinary_loss of dollar_figure which is composed of gross_receipts of dollar_figure a deduction for lease rental of dollar_figure and a deduction for distribution expense of dollar_figure attached to both returns as schedule b is a document entitled election to pass investment_tax_credit from lessor to lessee according to that document the lessor of a laser disk worth dollar_figure agreed to transfer the investment_credit on the laser disk to the partnership there are schedules k-1 partner's share of income credits deductions etc attached to the partnership's return the ordinary_loss of dollar_figure reported by the partnership is allocated among the partners in addition the alleged fair_market_value of the laser disk dollar_figure is allocated among the partners in accordance with each partner's percentage interest in the partnership and is treated as property eligible for investment_credit the form_1065 u s partnership return of income that was promulgated by the commissioner for did not contain a space for the designation of the tax_matters_partner and nothing on or attached to either of the returns filed on behalf of the partnership for expressly identifies mr caldwell or anyone else as the tax_matters_partner the document attached to both returns as schedule b entitled election to pass investment_tax_credit from lessor to lessee was executed on the partnership's behalf by mr caldwell as managing partner on or about date respondent initiated an examination of the partnership's return a represen- tative of respondent sent a letter to mr caldwell dated date which states this is your notice of the beginning of an administrative_proceeding at the partner- ship level with respect to partnership items the letter further states an appointment has been scheduled for a m date pincite royal lane the letter concludes with the following documents requested one copy of the video is required two copies if available one copy of partnership_agreement one copy of all contracts signed and any agreements signed one copy of any lease agreements signed one copy of all cancelled checks front back deposit slips and bank statements for year under examination one copy of the actual production cost of the video one copy of all correspondence with national video or its associates mr caldwell informed another partner mr bill denny of the audit shortly after the date of that notice based upon the examination of the partnership's return respondent's district_director for the dallas district sent a letter dated date to wayne h caldwell tax_matters_partner informing the partnership of certain proposed adjustments and of the partnership's right to protest the adjustments to respondent's appeals_office on date mr caldwell responded to the letter from the district_director by transmitting his formal protest to the proposed adjustments in his protest letter mr caldwell stated that he was appealing on behalf of wayne h caldwell only on date an appeals officer in dallas texas mr dan norstrud sent a letter to mr caldwell addressing him as tax_matters_partner mr norstrud's letter states that if mr caldwell was not appealing the adjustments to the partnership but some possible future adjustment to your personal return then your appeal is premature and based on the new tefra laws is inappropriate mr norstrud's letter further informs mr caldwell that if he wished to appeal the proposed adjustments on behalf of the partnership then he must supply the originals or copies of the documents that had been requested during the examination mr norstrud's letter warns mr caldwell that if he did not respond and provide the requested documents including a copy or original of the asset laser disk then a notice of fpaa would be issued mr norstrud's letter also informs mr caldwell of the time limits for contesting a notice of fpaa in court on date mr caldwell wrote to mr norstrud and referred to himself as the tax_matters_partner wayne caldwell escrow mr caldwell's letter states as follows dear mr norstrud i am sorry that the protest letter you received from me was inappropriate because i was writing it on behalf of the partnership as the tax_matters_partner i will write another protest letter that will clearly show and indicate that it is for the partnership wayne caldwell escrow and send it to you as soon as possible i am enclosing a copy of your letter so we will be sure that we have the right entity that is to be handled sincerely yours s wayne h caldwell wayne h caldwell tax_matters_partner wayne caldwell escrow royal lane dallas texas on date prior to receiving a revised protest letter from mr caldwell mr norstrud received an executed form 872-o special consent to extend the time to assess tax attributable to items of a partnership on behalf of the partnership mr caldwell had signed the form in the space reserved for the tax_matters_partner following his signature mr caldwell included the title managing partner mr norstrud signed the extension on behalf of respondent no other partner executed a form 872-o extending the period of limitations for the form 872-o executed by mr caldwell extended the period of limitations on assessment as follows the amount of any federal_income_tax with respect to any person on any partnership items s for the above named partnership for the period s ended date may be assessed on or before the 90th ninetieth day after a the internal_revenue_service office considering the case receives form 872-n notice of termination of special consent to extend the time to assess tax attributable to items of a partnership from the partnership or b the internal_revenue_service mails form 872-n to the partnership if a notice of final_partnership_administrative_adjustment is sent to the part- nership the time for assessing the tax for the period s stated in the notice of final partnership_adjustment will not end until year after the date on which the determination of the partnership items becomes final mr caldwell sent a revised protest letter that was dated date and signed on date in the letter mr caldwell identifies himself as tax_matters_partner mr caldwell did not provide the documents that had been requested by mr norstrud including a copy of the video as a result respondent's appeals_office returned the case to the district_office for further development and summons enforcement at a summons enforcement hearing before a united_states district_court mr caldwell was present as a party but he did not provide the records summoned mr caldwell's uncooperativeness led to a contempt hearing the record of this case does not reveal the outcome of the summons enforcement or contempt proceeding on date revenue_agent james schieck met with mr caldwell mr caldwell would not allow agent schieck to copy the partnership_agreement but he did allow agent schieck to review it and take notes in his notes agent schieck observed that the space in the agreement reserved for the name of the managing partner was blank and the agreement provided that all matters of importance had to be decided by a two-thirds vote of the partners on date agent schieck sent a letter addressed to the partnership attn tax_matters_partner in which he requested formal designation of a tax_matters_partner the agent enclosed forms that could be used for that purpose and he warned that if the partnership did not designate a tax_matters_partner then respondent would designate one as provided by sec_6231 on date agent schieck sent a letter to each of the partners of the partnership in which he also requested the designation of a tax_matters_partner he enclosed therein a copy of his letter of date addressed to the tax_matters_partner agent schieck never received a response to the letters he sent in date sometime in mr denny received a telephone call from one of respondent's agents the agent said that mr denny was the tax_matters_partner because he held the largest profits interest in the partnership however no action was taken by respondent mr denny or any other member of the partnership to formally designate mr denny as tax_matters_partner in date agent schieck scheduled a conference to administratively close the partnership's case mr caldwell appeared at the conference and was accompanied by mr raymond woody another partner during the conference mr caldwell asked to see the credentials and delegation orders of respondent's representatives and was otherwise uncooperative because mr caldwell had not brought the documentation that agent schieck had requested the meeting was quickly concluded sometime thereafter the case was returned to respondent's appeals_office in dallas texas and mr norstrud prepared a so-called fpaa package a group of documents including a notice of fpaa and an explanation of adjustments that are required under respondent's procedures to issue a notice of fpaa to the tax_matters_partner and the notice partners see generally audit internal_revenue_manual cch sec_4227 pincite in the notice of fpaa prepared by mr norstrud respondent determined that in computing the amount of property eligible for investment_credit for the partnership is not entitled to take into account as qualifying sec_38 property the alleged basis of the partnership in a video disk in the amount of dollar_figure mr norstrud transmitted the fpaa package to the austin compliance center in austin texas for processing and mailing of the notice of fpaa to the tax_matters_partner and notice partners on date respondent mailed duplicate original notices of fpaa that are the subject of this proceeding one of the notices of fpaa was addressed to wayne h caldwell wayne h caldwell escrow a second notice of fpaa was addressed to tax_matters_partner c o wayne h caldwell escrow both notices were sent to royal lane dallas texas this is the street address that was used on the partnership's returns and is the address of mr caldwell's business in this opinion we refer to the second notice of fpaa as the generic notice of fpaa both notices of fpaa were sent by certified mail before the letters were mailed an employee of the austin compliance center prepared a u s postal service form_3877 and entered on that form the certified mail number and the name and address on the envelope of each of the letters a postal employee then verified the information on form_3877 and mailed the letters the form_3877 bears a u s postal service cancellation stamp which shows the date date and a u s postal service code for austin texas on date an employee of the austin compliance center also sent by certified mail copies of the notice of fpaa to all partners of the partner- ship including mr caldwell and mr denny consistent with respondent's established procedures one of respondent's employees at the austin compliance center obtained a computer-generated document entitled fpaa certified mail listing a which states that final_partnership_administrative_adjustment for the year s indicated below have been sent to the following taxpayers postage fee paid_by irs there follows a list of the certified mail number of each notice of fpaa to be sent together with the name address and social_security_number of each addressee in this case the list shows that notices of fpaa were mailed to the partners of the partnership in the case of two partners the list shows that the notice of fpaa was mailed to a second address the last page of the fpaa certified mail listing a contains the statement total no of pieces received at p o it also states postmaster per name of receiving employee date following the word date is a date stamp and initials the date stamp is not fully legible but the legible portion reads austin texas and bears the u s postal service code and the date january the austin compliance center transmitted copies of the notices of fpaa that had been stamped with the date date to the appeals_office in dallas texas along with the fpaa certified mail listing a mr norstrud received those documents in due course after date at some time after date mr caldwell wrote to mr norstrud and complained that the mailing of the notice of fpaa was outside the statute of limitation sic mr caldwell's letter states as follows dept of the treasury internal_revenue_service commerce street dallas texas att mr d norstrud reference a form letter do dtd jun exhibit attached thereto dated nov by mike bedford b form letter do dated july certified mail p enclosed summary report c letter to district_counsel from james m schieck dated date enclosure form letter ao dtd jan to wayne h caldwell from jacob c meyer associate chief appeals letter to h elliot from caldwell dtd aug sic dear mr norstrud i am in receipt of enclosure document naming you as the person to contact for the issuing appeals section regarding the disposition of matters relating to wayne h caldwell escrow a partnership at the time of the appeal in question i was the tax_matters_partner for the above partnership and the protest and appeal see enclosure i sent to your section was in regard to a proposed_adjustment to the partnership tax_return form_1065 for the year exhibit to reference a set forth certain statements and issues as the bases for the proposed adjustments these allegation sic were in error and i was given days to protest and appeal them the statements and issues that were protested were later amended and changed and new ones resubmitted as a summary report attached to reference b a closing conference was scheduled for august and the case was closed august see reference c based on the above it sic appears the enclosure letter is untimely from the appeal filed by enclosure or is an attempt to reopen the case the latter places this action outside the statute of limitation sic and i therefore consider this letter my notice to you that this activity is outside the statute of limitation sic and demand that you rescind enclosure letter and cease the issuance of like letters to the other partners absent a rescission a judicial review will be requested concerning this matter thank you in advance for your cooperation wayne h caldwell royal lane dallas texas enclosure to mr caldwell's letter form ao dtd jan to wayne h caldwell from jacob c meyer associate chief appeals is a reference to the notice of fpaa that had been sent to mr caldwell in an undated letter mr caldwell informed all of the partners that a notice of fpaa had been issued by the internal_revenue_service mr caldwell's letter to the partners states as follows re partnership wayne h caldwell escrow enclosure letter to irs from wayne h caldwell dear partner enclosure is a copy of a letter i sent to the internal_revenue_service mr dan norstrud regarding a notice of final_partnership_administrative_adjustment for the wayne h caldwell escrow partnership they sent me this notice since i was the tax_matters_partner at the time the appeal was made back in date as i indicated in encl the matter was closed as of august after the closing conference of august i therefore asked for a rescission of the adjustment notice this office has not as yet received a rescission and i am assuming the internal_revenue_service irs may be continuing this matter by contacting each partner individually i wanted you to know what had been transmitted to the irs at the part- nership level regarding this matter so you would have that information available if you would be responding to them if you desire this office to be of further assistance or service to you regarding this matter or any_action that you may wish to take with the irs please send any copies of correspon- dence you have received from them any response you have made and one hundred dollars dollar_figure to open your account and we will begin the research and will advise you of which course of action we recommend and can be ready to assist you if you so desire sincerely wayne h caldwell on date mr denny also wrote to mr norstrud regarding the notice of fpaa mr denny's letter states that it was his understanding that the matter had been closed on date and that the period of limitations had expired mr denny's letter states as follows mr dan norstrud internal_revenue_service commerce st dallas tx re partnership wayne h caldwell escrow dear mr norstrud it is my understanding this matter was closed as of date the tax_return of was in question but i am sure the statute_of_limitations has now expired i request that you send a letter of recission to the tax_matters_partner mr wayne h caldwell and to me i have attached a copy of mr caldwell's letter to you sincerely bill r denny attached to mr denny's letter is a copy of the letter mr caldwell had sent to mr norstrud quoted above the date of mr denny's letter date i sec_128 days after the date on which respondent issued the notice of fpaa date by letter dated date mr norstrud responded to mr denny mr norstrud's letter states as follows dear mr denny in response to your letter dated date the partnership referenced wayne h caldwell escrow has had a final_determination made on the case the fpaa final part- nership administrative adjustment has been issued the tax_matters_partner ha sec_90 days from the issuance date of the fpaa to file a petition with the tax_court district_court or court of claims if the proposed adjustments are not agreed to if no petition is filed within the first days the notice partners then have days in which to file a petition with one of the courts if no petition is filed the case will be defaulted days after issuance of the fpaa at this time the processes will begin to have any applicable adjustments made to the partners sic returns if you have additional questions regarding the partner- ship return you should contact the tax_matters_partner mr caldwell sincerely s d v norstrud daniel v norstrud appeals officer another partner mr gene a nickerson also wrote to respondent in response to the notice of fpaa mr nickerson's letter is addressed to dept of the treasury and is undated but bears the postmark date mr nickerson's letter states as follows dept of the treasury internal_revenue_service commerce street dallas texas references form letter ao dtd jan to gene a nickerson from jacob c meyer associate chief appeals enclosure letter to don northstud sic from wayne h caldwell re disposition of matters relating to wayne h caldwell escrow a partnership dear sir i am in receipt of reference and enclosure is correspon- dence i have received from the tax_matters_partner which he sent to the internal_revenue_service regarding the wayne h caldwell escrow partnership tax adjustment it is my understanding that this matter has been disposed of at the partnership level and there is no need of anything else from the individual partners if i can be of any further assistance please advise sincerely s gene nickerson gene a nickerson attached to mr nickerson's letter is a copy of the letter that mr caldwell had sent to mr norstrud quoted above we note that the reference to form letter ao dtd jan to gene a nickerson from jacob c meyer associate chief appeals appears to be a reference to the notice of fpaa mr norstrud received mr nickerson's letter on date and replied to it on date mr norstrud's reply to mr nickerson is similar to the letter he sent to mr denny quoted above it explains that a notice of fpaa had been issued and details the limitations periods for filing a petition with the tax_court district_court or court of claims no petition_for_readjustment of the partnership items that were adjusted by respondent in the notice of fpaa mailed to the tax_matters_partner on date was filed by the tax_matters_partner within days after date nor was a petition_for_readjustment filed by any other partner within days after date the petition_for_readjustment at issue in this case was not filed until date days after the mailing of the notice of fpaa it was filed by five partners other than the tax_matters_partner the names of those partners are set forth in the caption of this case and they are referred to herein as petitioners on date mr caldwell submitted a notice of election to participate pursuant to rule b of the tax_court rules_of_practice and procedure all rule references are to the tax_court rules_of_practice and procedure by order dated date the court granted leave and filed the motion mr caldwell thereby joined this proceeding as a participating partner on date mr john p haddock jr also submitted a notice of election to participate the court granted leave and filed the election on the same date on date mr denny filed a motion for leave to file notice of election to intervene pursuant to rule a by order dated date the court granted mr denny's motion and he intervened in this proceeding in acting on mr denny's motion the court accepted mr denny's representation that he is the tax_matters_partner the court did not make a determination to that effect opinion the wayne caldwell escrow partnership is subject_to the unified partnership audit and litigation procedures set forth in sec_6221 through the petition_for_readjustment filed by five partners other than the tax_matters_partner asks the court to readjust partnership items from the partnership for taxable_year in general the phrase partnership_item means any item required to be taken into account under the internal_revenue_code including the partnership's income gain loss deduction or credit to the extent that regulations provide that such an item is more appropriately determined at the partnership level than at the partner level sec_6231 sec_301_6231_a_3_-1 proced admin regs the phrase nonpartnership item means an item which is not a partnership_item sec_6231 the jurisdiction of this court to readjust partnership items depends upon the mailing of a valid notice of fpaa by the commissioner to the tax_matters_partner and the filing of a timely petition_for_readjustment by the tax_matters_partner or by a notice_partner with an interest in the outcome sec_6226 and b rule c 92_tc_363 affd without published opinion 899_f2d_1225 9th cir the mailing of a valid notice of fpaa by the commissioner to the tax_matters_partner triggers the time period for filing a petition_for_readjustment by either the tax_matters_partner or a notice_partner under sec_6226 and b and is a jurisdictional prerequisite to the commencement of a partnership action sec_6226 rule c 87_tc_783 the tax_matters_partner ha sec_90 days after the commissioner mails a valid notice of fpaa to the tax_matters_partner in which to file a petition for readjust- ment in this court in the district_court in which the partnership's principal_place_of_business is located or in the court of federal claims sec_6226 if the tax_matters_partner fails to do so any notice_partner who has an interest in the outcome has additional days in which to file such a petition sec_6226 if the petition_for_readjustment is not filed by the tax_matters_partner within days or by a notice_partner within days after the expiration of the 90-day period as required by sec_6226 then this court lacks jurisdiction to readjust any of the adjustments determined by respondent in the notice of fpaa and the petition must be dismissed e g 95_tc_610 93_tc_562 in the event that a court lacks jurisdiction to consider a petition_for_readjustment because it was filed by the tax_matters_partner beyond the filing deadline of sec_6226 then the court also lacks jurisdiction to consider whether the notice of fpaa was issued beyond the period of limitations for making assessments set forth in section a genesis oil gas ltd v commissioner supra pincite this is true because the issuance of a notice of fpaa beyond the period of limitations does not affect its validity id rather the untimeliness of the notice of fpaa is a defense in bar that can be waived and is not a plea to the jurisdiction of the court 94_tc_787 genesis oil gas ltd v commissioner supra pincite see rule 102_tc_683 98_tc_607 in addition to the time limits for filing a petition_for_readjustment sec_6226 provides that no partner is eligible to file a petition_for_readjustment or to be a party to such action unless the partner has an interest in the outcome sec_6226 provides as follows sec_6226 partner must have interest in outcome -- in order to be party to action -- subsection c shall not apply to a partner after the day on which-- a the partnership items of such partner for the partnership taxable_year became nonpartnership_items by reason of or more of the events described in subsection b of sec_6231 or b the period within which any_tax attributable to such partnership items may be assessed against that partner expired to file petition --no partner may file a readjustment petition under subsection b unless such partner would after the application of paragraph of this subsection be treated as a party to the proceeding the above provision is an integral part of the action described by sec_6226 see 95_tc_227 georgetown petroleum- edith forrest v commissioner tcmemo_1994_13 and madison recycling associates v commissioner tcmemo_1992_605 in which the petitions for readjustment were filed by partners other than the tax_matters_partner and the court considered and rejected the partners' contention that assessment of the tax on the subject partnership items was barred under the period of limitations on assessment while an improper petition_for_readjustment under sec_6226 does not convey jurisdiction to readjust the adjustments determined in the notice of fpaa it may permit the court to determine the validity of the notice of fpaa and if the notice of fpaa is invalid to dismiss the case on that ground triangle investors ltd partnership v commissioner supra pincite genesis oil gas ltd v commissioner supra pincite see holstein et iv ltd v commissioner tcmemo_1992_716 cf 88_tc_1405 in that event the commissioner is foreclosed from assessing a deficiency in tax under normal circumstances until a valid notice of fpaa is issued genesis oil gas ltd v commissioner supra in order to be valid a notice of fpaa must provide adequate or minimal notice that the commissioner has finally determined adjustments to the partnership return triangle investors ltd partnership v commissioner supra pincite 91_tc_1069 clovis i v commissioner 88_tc_980 the validity of a notice of fpaa that has been properly mailed is not contingent upon actual receipt by either the tax_matters_partner or a notice_partner crowell v commissioner supra pincite cf 89_tc_806 the parties to this case contend that the subject petition_for_readjustment must be dismissed by the court for lack of jurisdiction respondent's motion to dismiss is based upon the fact that the petition_for_readjustment was filed by partners other than the tax_matters_partner more than days after the date on which the notice of fpaa was issued to the tax_matters_partner and thus was filed beyond the jurisdictional time limit for such a petition as set forth in sec_6226 respondent does not seek dismissal of the instant petition on the ground that petitioners do not have an interest in the outcome of the proceeding as defined by sec_6226 in this connection we note that respondent denies that the period of limitations expired before she mailed the notice of fpaa to the tax_matters_partner and denies that petitioners' partnership items became nonpartnership_items sec_6226 respondent argues that even if the subject notice of fpaa was mailed after the expiration of the period of limitations on assessments set forth in section the petition must be dismissed for lack of jurisdiction because it was not filed within the time permitted by sec_6226 b in this regard respondent contends that this case is governed by 93_tc_562 in which we dismissed a petition_for_readjustment for lack of jurisdiction because it had been mailed to the court after the filing deadline provided in sec_6226 in that case as mentioned above we held that we did not have jurisdiction to consider whether the notice of fpaa had been issued beyond the period of limitations on assessment set forth in section id pincite petitioners' motion to dismiss the instant petition is based upon the allegation that respondent has not met her burden of proving that the notice of fpaa was mailed to the tax_matters_partner or to any other partner or if it was mailed it was not mailed within the time required by sec_6223 because it was not mailed prior to expiration of the period of limitations on assessment prescribed by section a the thrust of petitioners' argument is set forth in the following passage taken from their post-trial brief therefore when the fpaa is late it by definition violates the requirements of code sec_6223 of course it is even worse if the fpaa was never mailed to the tax_matters_partner or the notice partners as a result petitioners maintain that the fpaa was not issued in accordance with code sec_6223 first it is impossible for a notice_partner to receive timely notice if the tax_matters_partner has not timely received such notice or in fact has not received any notice at all second it specifically violates the notice rules of code sec_6223 when a notice_partner does not receive the notice of fpaa if such provisions of code sec_6223 have not been followed code sec_6231 and sec_6223 state that all partnership items become non-partnership items the adjustments originally made at the partnership level must then be applied at the individual partner level to reiterate petitioners' contention is that by itself the lack of mailing and or the late mailing of the fpaa to the tax_matters_partner automatically violates the notice requirements of code sec_6223 record references omitted petitioners argue that this court's opinion in genesis oil gas ltd v commissioner supra does not resolve the issues raised in their motion to dismiss petitioners' brief states as follows petitioners are requesting that the court define the impact of the lapsing of the statute_of_limitations in this case differently than this court did in genesis this is because there is evidence that indicates minimal notification was not given to each partner about the internal_revenue_service adjustments made as a preliminary matter we must consider the first ground for petitioners' motion to dismiss their contention that the notice of fpaa was not mailed to the tax_matters_partner the mailing of a notice of fpaa to the tax_matters_partner is a prerequisite to the assessment and collection of a deficiency arising out of partnership items or affected items clovis i v commissioner supra sec_6225 provides that the commissioner is foreclosed from assessing a deficiency attributable to any partnership_item before days after a notice of fpaa is mailed to the tax_matters_partner or if a proceeding is begun in this court during the 150-day period before the decision of the court becomes final if the commissioner has not mailed a notice of fpaa to the tax matter partner with respect to the adjustments that are the subject of a petition_for_readjustment then the petition_for_readjustment must be dismissed for lack of jurisdiction clovis i v commissioner 88_tc_980 maxwell v commissioner t c pincite respondent bears the burden of proving that the notice of fpaa was mailed to the tax_matters_partner as well as the date on which it was mailed cf 94_tc_82 60_tc_522 affd 499_f2d_550 2d cir 54_tc_1535 based upon the record in this case there can be no dispute about the fact that on date respondent mailed duplicate notices of fpaa by certified mail to the street address listed on the partnership's return one copy addressed to wayne h caldwell escrow and a second copy the generic notice of fpaa addressed to tax_matters_partner c o wayne h caldwell escrow at trial respondent introduced u s postal service form_3877 which reflects the mailing of the duplicate notices of fpaa on date and petitioners have stipulated that the generic notice of fpaa was mailed on that date form_3877 is highly probative evidence of the fact and date of mailing 530_f2d_781 8th cir coleman v commissioner supra pincite petitioners' contention that the notice of fpaa was not sent to the tax_matters_partner is based upon the assertion that mr denny who held the largest profits interest in the partnership was the tax_matters_partner pursuant to sec_6231 and that mr caldwell who may have held himself out as the tax_matters_partner was not the tax_matters_partner because he was never designated as such either by the internal_revenue_service or by the partnership petitioners assert that the notice of fpaa was not mailed to mr denny the tax_matters_partner in order to prove that fact they rely upon a stipulation set forth in the stipulation of facts filed in this case that no fpaa was ever sent to bill denny in the capacity of tax matter sic partner they also rely on a stipulation set forth in the rule stipulation that no fpaa was ever sent to bill denny whose address is willow lane dallas texas finally they rely on mr denny's testimony that he never received the notice of fpaa in advancing the contention that the notice of fpaa was not sent to the tax_matters_partner petitioners fail to take into account the fact that respondent mailed the notice of fpaa not only to mr caldwell but also to tax_matters_partner c o wayne h caldwell escrow the use of such a generic notice of fpaa was suggested by congress during its consideration of the partnership audit and litigation provisions in precisely the situation presented in this case that is where the identity of the tmp may not be known to the secretary h conf rept pincite 1982_2_cb_600 the use of a generic notice of fpaa is authorized by the temporary regulations promulgated under sec_6223 sec_301_6223_a_-1t a temporary proced admin regs fed reg date and has been approved by this court triangle investors ltd partnership v commissioner t c pincite chomp associates v commissioner t c pincite3 92_tc_804 92_tc_363 based upon the generic notice of fpaa we find that respondent mailed the notice of fpaa to the tax_matters_partner on date it is unnecessary for us to resolve the dispute over the identity of the tax_matters_partner in order to find that the notice of fpaa was mailed to the tax_matters_partner cf seneca ltd v commissioner supra both the stipulation of facts and the rule stipulation state that the generic notice of fpaa was mailed by respondent on date we find nothing in either stipulation to preclude giving legal effect to that notice the stipulation filed in this case that no notice of fpaa was mailed to mr denny in the capacity of tax matter sic partner reflects nothing more than what actually took place respondent mailed duplicate notices of fpaa to mr caldwell and to the tax_matters_partner respondent did not mail a copy of the notice of fpaa specifically addressed to mr denny as tax_matters_partner similarly the rule stipulation states that no fpaa was ever sent to bill denny however it does not state that mr denny was the tax_matters_partner at that time petitioners argue that mr denny was the tax_matters_partner but respondent argues that mr caldwell was the tax_matters_partner we have made no finding about the identity of the tax_matters_partner and none is necessary to resolve this case see id furthermore we note that the rule stipulation is contradicted by the fpaa certified mail listing which states that the notice of fpaa was mailed to billy r beverly denny willow ln dallas tx we further note respondent's assertion that the phrase in the capacity of tax_matters_partner was inadvertently omitted from the rule stipulation before discussing the other grounds for petitioners' motion to dismiss it is necessary to review the provisions on which petitioners rely the notice provisions set forth in sec_6223 and the period of limitations on assess- ments set forth in section we start with the notice provisions as applied to partnerships with fewer than partners like the subject partnership the unified_audit and litigation procedures set forth in sec_6221 through require the secretary_of_the_treasury or_his_delegate to mail to each partner notice of the beginning of an administrative_proceeding at the partnership level and notice of the final_partnership_administrative_adjustment resulting from such a proceeding sec_6223 sec_7701 sec_6223 requires the secretary to mail notice of the beginning of the administrative_proceeding not later than days before the day on which the notice of fpaa is mailed to the tax_matters_partner sec_6223 d the statute requires the secretary to mail the notice of fpaa to each partner not later than days after the day on which the notice of fpaa was mailed to the tax_matters_partner sec_6223 in the event that the secretary fails to mail either or both of the notices required by sec_6223 to one or more partners within the time period specified in sec_6223 the statute provides a comprehensive remedy provision in sec_6223 under the remedy provision the effect of the secretary's failure to provide timely notice depends upon whether the partnership proceeding is finished or is still going on at the time the secretary mails notice of the proceeding to the notice_partner sec_6223 and in effect each of the notice partners to whom a timely notice was not mailed is entitled by sec_6223 to decide whether to treat his or her partnership items as nonpartnership_items if the partnership proceeding is finished at the time the secretary mails notice of the proceeding to the notice_partner the partnership items of the partner are treated as having become nonpartnership_items as of the day the secretary mailed the partner notice of the proceeding unless the partner elects otherwise sec_6223 sec_301_6223_e_-2t a temporary proced admin regs fed reg date that is the partnership items are treated as nonpartnership_items unless the partner elects to take advantage of any adjustment decision or settlement agreement that is based upon the partnership proceeding sec_6223 if the proceeding is still going on the partner is treated as a party to the proceeding and the partnership items are treated as partnership items unless the partner elects to have them treated as nonpartnership_items as of the day on which the secretary mails the partner notice of the proceeding sec_6223 sec_301_6223_e_-2t b temporary proced admin regs fed reg date each partner makes an independent election under sec_6223 thus it is evident that this remedy provision is applied to each partner on an individual basis wind_energy technology associates iii v commissioner t c pincite the remedy provision sec_6223 is one of four events described by sec_6231 under which partnership items of a partner become nonpartnership_items sec_6231 prescribes the date on which the change will be deemed to take place for purposes of the unified_audit and litigation provisions in the case of sec_6223 sec_6231 provides that the date on which the change occurs for purpose of the unified_audit and litigation procedures is the date on which the change occurs under sec_6223 that is the day on which the service mails the partner notice of proceeding sec_301_6223_e_-2t a and b temporary proced admin regs supra we turn to the period of limitations on assessment and collection of the tax imposed by subtitle a of the internal_revenue_code under the general_rule set forth in sec_6501 the secretary is required to assess the tax within years after the taxpayer's return is filed sec_6501 in the case of the tax imposed on partnership items however section sets forth special rules to extend the period of limitations prescribed by sec_6501 see sec_6501 section a provides that generally the period of limitations for assessing the tax attributable to partnership items shall not expire before years after the date on which the partnership return was filed or if later the last day for filing such return this period can be extended with respect to a particular partner by agreement entered into by the secretary and the partner or with respect to all partners by an agreement entered into by the secretary and the tax_matters_partner or a person authorized by the partnership to enter into such an agreement sec b if the secretary mails a notice of fpaa to the tax_matters_partner section d suspends the running of the period of limitations on assessment for the period during which an action can be brought to challenge the notice of fpaa in court and for year thereafter finally section f provides that if one or more of the events described in sec_6231 take place under which partnership items are converted into nonpartnership_items and if the event takes place before the expiration of the period of limitations on assessment then the period of limitations with respect to the tax on those items will not expire before year after the conversion in substance petitioners argue that their petition_for_readjustment must be dismissed and respondent must be foreclosed from assessing any_tax attributable to the subject partnership items on two grounds as mentioned earlier the first ground is that respondent failed to mail the notice of fpaa to the tax_matters_partner we have disposed of that contention above the second ground is that respondent failed to give petitioners the notice required by sec_6223 within the time required by sec_6223 with the result that their partnership items for became nonpartnership_items pursuant to the remedy provision set out in sec_6223 and cannot be adjusted in this proceeding at the partnership level in support of their second ground petitioners assert that the notice of fpaa was never mailed to the notice partners as required by sec_6223 in further support of that ground petitioners assert that even if we find that the notice of fpaa was mailed to the notice partners it was not mailed until after the expiration of the period of limitations on assessment and thus was not mailed within the time required by sec_6223 in effect petitioners contend that sec_6223 incorporates the period of limitations on assessment set forth in section and that expiration of the period of limitations precludes timely notice under sec_6223 and in effect is one of the events described by sec_6231 under which partnership items become nonpartnership_items we agree that if the commissioner as the secretary's delegate fails to mail the notice of fpaa to any notice_partner within the time prescribed by sec_6223 and if the partnership level proceedings are finished at the time the commissioner mails notice of the proceedings to the notice_partner then the partnership items of the notice_partner are treated as nonpartnership_items under sec_6223 unless that partner elects otherwise in this case however as discussed below we find no factual or legal basis on which to conclude that respondent failed to mail the notice of fpaa to notice partners as required by sec_6223 within the time required by sec_6223 the record contains sufficient evidence to find that the notice of fpaa was mailed to each notice_partner on date at trial respondent introduced the testimony of mr norstrud the appeals officer who described the general procedures used in respondent's dallas office to mail notices of fpaa to a tax_matters_partner and notice partners and described the steps that he took in this case to prepare the fpaa package including the duplicate notices of fpaa and to send the fpaa package to the austin compliance center where the notices of fpaa were to be dated and mailed mr norstrud testified that in due course thereafter he received from the austin compliance center copies of the duplicate notices of fpaa which had been stamped date and mailed to the tax_matters_partner mr norstrud also testified that he received from the austin compliance center the fpaa certified mail listing a described above listing the name and address of each of the notice partners to whom the notice of fpaa had also been mailed respondent introduced the fpaa certified mail listing through the testimony of mr norstrud and a representative of the ogden service_center who was the custodian of that document finally respondent introduced letters from mr caldwell mr denny and mr nickerson which were received in response to the notice of fpaa and which corroborate the mailing of the notice of fpaa to the tax_matters_partner and the notice partners petitioners raise a variety of questions regarding the admissibility and probative value of the fpaa certified mail listing a they argue that there was no proper foundation for the introduction of that document inasmuch as the individual who identified it at trial was an employee of the ogden service_center rather than the austin compliance center where the document was prepared and he had no firsthand knowledge regarding who prepared the document when it was prepared or how it was prepared petitioners argue that the fpaa certified mail listing does not prove the date of mailing of any of the letters on the list and that respondent has not introduced green cards to show receipt of the notice of fpaa by mr denny or any of the other partners or u s postal service forms to show that delivery was attempted according to petitioners respondent violated her own procedures set forth in administration internal_revenue_manual cch section at big_number which require the use of u s postal service form a to prove certified mailing finally petitioners note that there were partners in the partnership and that the fpaa certified mail list shows that notices of fpaa were sent in this case according to petitioners this is an indication of the unreliability of the fpaa certified mail listing petitioners argue this one inconsistency is large enough to be sufficient to bar the fpaa certified mail listing as evidence as proof of mailing by itself each of the questions raised by petitioners regarding the admissibility and probative value of the fpaa certified mail listing is meritless respondent introduced the subject document not only through the testimony of a representative of the ogden service_center but also through the testimony of mr norstrud the representative of the ogden service_center stated that he was custodian of the fpaa certified mail listing he explained that the ogden service_center had taken over the duties of the austin compliance center and that the records of the austin compliance center had been transferred to the ogden service_center he also described respondent's procedures for mailing the notices of fpaa to notice partners and stated that those procedures are set forth in the internal_revenue_manual mr norstrud also explained respondent's procedures for mailing notices of fpaa to notice partners in respondent's dallas texas office and he explained the steps taken to mail the notices of fpaa in this case which were consistent with respondent's established procedures the evidence is sufficient to prove respondent's procedures for mailing the notice of fpaa to notice partners and to prove that those procedures were followed in this case it is not necessary for respondent to introduce the testimony of other persons who recall each step in the process of mailing the notice of fpaa at issue see generally 94_tc_82 60_tc_522 dorsey v commissioner tcmemo_1993_182 petitioners' assertion that the use of the fpaa certified mail listing was contrary to respondent's procedures is incorrect the fpaa certified mail listing is a three-part computer-generated form that is used by the internal_revenue_service to document the mailing of notices of fpaa to notice partners see audit internal_revenue_manual cch sec_4227 pincite partnership control system handbook audit internal_revenue_manual cch sec pincite hereinafter pcs handbook it is similar to u s postal service form_3877 which is used to document the mailing of a notice_of_deficiency see administration internal_revenue_manual cch sec at big_number respondent's procedures call for the preparation and use of an fpaa certified mail listing rather than u s postal service form_3877 to document the fact and date of mailing of the notice of fpaa to notice partners compare pcs handbook supra sec with administration internal_revenue_manual cch sec at big_number we also reject petitioners' argument that respondent should have introduced green cards to show receipt of the notice of fpaa by a notice_partner or u s postal service forms to document attempted delivery of the notice sec_6223 provides that the secretary shall mail the notices required by that section the statute does not require the use of certified mail respondent's procedures require notices of fpaa to be mailed by certified mail but there is nothing in respondent's procedures that calls for_the_use_of a green card or return receipt similarly if respondent had introduced u s postal service form_3849 to show attempted delivery of certified or registered mail with respect to the notice of fpaa mailed to one or more of the notice partners in this case that would be further evidence of the mailing of the notice of fpaa however the absence of u s postal service form_3849 from the record does not reasonably permit an inference that the notice of fpaa was not mailed to the notice partners we also reject petitioners' final point that the fpaa certified mail listing is unreliable and should be excluded from evidence by reason of the fact that it records the mailing of letters whereas there were only partners in the partnership petitioners fail to take note of the fact that the notice of fpaa was mailed to petitioners charles p louetta j niven at two different addresses and that the notice of fpaa was also mailed to robert l jondele at two different addresses petitioners' final contention is that as a matter of law the expiration of the period of limitations on assessment prescribed by section prior to the mailing of the notice of fpaa made it impossible for respondent to mail the notice of fpaa to notice partners within the time required by sec_6223 petitioners contend that as a result of the expiration of the period of limitations all of the partnership items of the notice partners were automatically converted to nonpartnership_items under the remedy provision of sec_6223 in effect petitioners contend that the period of limitations on assessment set forth in section is incorporated within sec_6223 the period for mailing the notice of fpaa to notice partners at the outset we note that the above contention is based upon the factual premise disputed by respondent that the period of limitations had expired before date when the notice of fpaa was mailed to the tax_matters_partner and notice partners as mentioned above petitioners assert that mr denny who held the largest profits interest in the partnership was the tax_matters_partner they argue that mr caldwell had not been designated tax_matters_partner by either the partnership or the internal_revenue_service and that he had no authority to enter into an agreement to extend the period of limitations on behalf of the partnership by executing form 872-o accordingly petitioners argue that the period of limitations on assessment expired on date years after the date on which the partnership's return was filed pursuant to the general_rule of section a respondent argues the opposite ie that mr caldwell was the tax_matters_partner or had authority to bind the partnership that he executed a valid agreement to extend the period of limitations on assessment on form 872-o and that the period of limitations had not expired on date when respondent mailed notices of fpaa to the tax_matters_partner and the notice partners for the reasons discussed below we reject petitioners' legal conclusion that the expiration of the period of limitations on assessment precludes respondent from mailing notices of fpaa to the notice partners within the time required by sec_6223 in deciding this case therefore it is unnecessary to resolve the factual dispute between the parties about whether the period of limitations had actually expired before the notice of fpaa was mailed to notice partners petitioners' position is that the period of limitations on assessment set forth in section is incorporated in sec_6223 the period during which the statute requires the secretary to mail the notice of fpaa to notice partners sec_6223 provides as follows sec_6223 period for mailing notice -- notice of final_partnership_administrative_adjustment -- the secretary shall mail the notice specified in paragraph of subsection a to each partner entitled to such notice not later than the 60th day after the day on which the notice specified in paragraph was mailed to the tax_matters_partner sec_6223 states that the notice of fpaa should be mailed to each notice_partner not later than days after it was mailed to the tax_matters_partner sec_6223 says nothing about the period of limitations and there is no reason that it should sec_6226 gives the tax_matters_partner days in which to file a petition_for_readjustment and sec_6226 gives notice partners days thereafter in which to file a petition_for_readjustment thus the effect of sec_6223 which requires the commissioner to mail the notice of fpaa to notice partners not later than days after it was mailed to the tax_matters_partner is to give notice partners at least days in which to consider filing a petition_for_readjustment under sec_6226 see sec_6223 sec_6226 petitioners' position is that the expiration of the period of limitations precludes issuance of a timely notice under sec_6223 and automatically invokes the remedy provision set forth in sec_6223 under which partnership items are converted to nonpartnership_items thus under petitioners' theory the expiration of the period of limitations under section automatically causes the conversion of partnership items to non- partnership items pursuant to sec_6223 and is one of the events described by sec_6231 to the contrary however it is evident from sec_6226 quoted above that the expiration of the period of limitations is not one of the events described by sec_6231 under which partnership items are converted to nonpartnership_items this is evident from the fact that the period of limitations on assessment is referred to in sec_6226 whereas the events under which partnership items become nonpartnership_items are referred to in sec_6226 finally we must say a word about the position of the other parties to this case participating partners wayne h caldwell and john p haddock jr and intervening partner bill r denny intervening partner denny has joined the pleadings filed by petitioners he has presented nothing other than the arguments advanced by petitioners discussed above participating partner john p haddock jr did not appear at the hearing and has not filed any pleadings the brief filed by mr caldwell adopts the arguments of petitioners discussed above in considering those arguments we note that it is doubtful that the factual assertions underlying petitioners' arguments apply to mr caldwell first it is undisputed that mr caldwell signed an open-ended extension of the period of limitations on assessment on form 872-o even if mr caldwell was not the tax_matters_partner or authorized by the partnership to enter into such an agreement as petitioners contend the agreement on form 872-o executed by mr caldwell would seem to have the effect of extending the period of limitations in mr caldwell's individual case see sec b a mr caldwell does not address this issue second it is undisputed that the notice of fpaa was sent to mr caldwell and was received by him before the expiration of the period of limitations as extended by the agreement on form 872-o in order to bolster his argument that the period of limitations had expired mr caldwell argues that the agreement to extend the period of limitations on form 872-o was not valid because the appeals officer who signed the agreement on behalf of respondent mr norstrud did not have authority to do so we need not resolve this issue as discussed above it is unnecessary to find whether the period of limitations had actually expired before the notice of fpaa was mailed to notice partners this is because we reject petitioners' contention that the period of limitations on assessment is incorporated within the period for mailing the notice of fpaa to notice partners prescribed by sec_6223 for reasons discussed above an order and order of dismissal will be entered granting respondent's motion to dismiss for lack of jurisdiction and denying petitioners' cross-motion
